Exhibit 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 1,
2020 (the “Effective Date”) by and between Claudius (Bud) E. Watts IV
(“Employee”) and CommScope, Inc., a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, the Company desires to employ Employee in the capacity hereinafter
stated, and Employee desires to be in the employ of the Company in such capacity
for the period and on the terms and conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Employment. Subject to the provisions of Section 6, the Company hereby
employs Employee and Employee accepts such employment upon the terms and
conditions hereinafter set forth (the “Employment”).

2. Term of Employment. This Agreement shall be effective as of the Effective
Date and shall terminate on the first anniversary thereof, unless earlier
terminated as provided in Section 6 (the “Initial Term”). Upon the expiration of
the Initial Term or any Renewal Term (as defined below), Employee’s Employment
shall be automatically renewed for an additional one-year period (each such
one-year period being a “Renewal Term”), unless the Company or Employee has
given written notice to the other of its intent not to renew this Agreement (a
“Non-Renewal Notice”) at least 60 days prior to the expiration of the Initial
Term or any Renewal Term, as the case may be. During any Renewal Term, the
terms, conditions and provisions set forth in this Agreement shall remain in
effect unless modified in accordance with this Agreement.

3. Duties; Extent of Service. During the Employment, Employee shall serve as an
employee of the Company with the title and position of Chairman of the Board. In
this capacity, Employee shall have all the authority and responsibility
customarily associated with such position in a company of the size and nature of
the Company. Employee shall also be available to management as an advisor.
Employee shall report directly to the Board of Directors of the Company (the
“Board”) or the Board of CommScope Holding Company, Inc. (“Parent”), as the
context requires. In addition, Employee may be asked from time to time to serve
as a director or officer of one or more of the Company’s or Parent’s current or
future direct and indirect subsidiaries, and Executive shall serve in such
capacities without further compensation. Employee agrees to comply with all
applicable laws and the Company’s policies and procedures as may be adopted and
changed from time to time and that are provided to Employee, including those
described in the Company’s employee handbook, provided that if this Agreement
conflicts with such policies or procedures, this Agreement will control.
Employee hereby accepts such employment, agrees to serve the Company in the
capacity indicated, and agrees to use Employee’s best efforts in, and devote
sufficient time, attention, skill and energies to, the advancement of the
interests of the Company, Parent and their direct and indirect subsidiaries
(collectively, the “Company Group”) and the performance of Employee’s duties and
responsibilities hereunder; provided, that Employee shall not be required to
devote his full working time to the performance of his duties hereunder.



--------------------------------------------------------------------------------

4. Compensation.

(a) During the Employment, the Company shall pay Employee a salary at the annual
rate of $600,000 (the “Base Salary”). Such Base Salary may be increased at any
time by the Board of Directors of Parent or a committee thereof. The Base Salary
shall be subject to withholding under applicable law, shall be prorated for
partial years and shall be payable in semi-monthly or biweekly installments in
accordance with the Company’s usual practice as in effect from time to time.

(b) During the Employment, Employee shall not be eligible to earn an annual
bonus or otherwise participate in the CommScope Holding Company, Inc. Annual
Incentive Plan (as such plan may be amended and modified).

(c) Following the Effective Date, Parent will issue Employee 100,000 restricted
stock units that vest in equal installments on the first three anniversaries of
the grant date, subject to Employee’s continued employment with the Company. In
addition, following the Effective Date, Parent will issue to Employee an equity
award pursuant to which up to 220,000 shares may be earned, based upon the
achievement of certain hurdles relating to Parent’s stock price and Employee’s
continued employment with the Company over a four-year period. Such equity
awards will be issued pursuant to the Parent’s Long-Term Incentive Plan and will
be memorialized in separate award certificates. Employee shall not be eligible
for any other equity award of Parent until the fiscal year commencing January 1,
2022 and any equity awards granted thereafter shall be subject to approval by
the Parent Board or a committee thereof in its sole and absolute discretion.

5. Benefits.

(a) During the Employment, Employee shall be entitled to participate in any and
all benefit plans of general application to the executives of the Company, as
may be in effect from time to time in the discretion of the Board (the “Benefit
Plans”), including, by way of example only, medical, dental and life insurance
plans and disability income plans, retirement arrangements and other employee
benefits plans the Board deems appropriate; provided that Employee shall not be
entitled to participate in any severance program or policy of the Company other
than as specifically set forth herein. Such participation shall be subject to
(i) the terms of the applicable Benefit Plan documents (including, as
applicable, provisions granting discretion to the Board or any administrative or
other committee provided for therein or contemplated thereby) and (ii) generally
applicable policies of the Company.

(b) The Company shall promptly reimburse Employee for all reasonable, documented
business expenses incurred by Employee in connection with the business of the
Company, in accordance with the Company’s practices, as in effect from time to
time, subject to Section 17(d) (“Expenses”).

(c) Compliance with the provisions of this Section 5 shall in no way create or
be deemed to create any obligation, express or implied, on the part of the
Company Group with respect to the continuation of any particular benefit or
other plan or arrangement maintained by them or their subsidiaries as of or
prior to the date hereof or the creation and maintenance of any particular
benefit or other plan or arrangement at any time after the date hereof.

6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, the Employment shall terminate under the circumstances set forth in
this Section 6.

(a) Termination by the Company for Cause. The Employment may be terminated by
the Company for Cause (as defined below) without further liability on the part
of the Company Group,

 

2



--------------------------------------------------------------------------------

effective immediately upon written notice to Employee specifying in reasonable
detail the grounds for termination for Cause (subject to any cure periods
expressly provided for in this Section 6(a)). Only the following, as determined
by the Board or the Parent Board, shall constitute “Cause” for such termination:

(i) Employee’s indictment, conviction of or plea of guilty or nolo contendere
to, or a judgment against Employee in any quasi-criminal judicial or
administrative proceeding (including without limitation, any proceeding by a
federal, state or local regulatory agency or body) with respect to, any crime
constituting a felony, or a crime which involves Employee’s moral turpitude,
fraud, theft or embezzlement. For this purpose, a judgment shall include any
consent decree, settlement, cease and desist order or similar conclusion to any
quasi-criminal judicial or administrative proceeding;

(ii) Employee’s commission of any other act of theft, dishonesty, fraud, or
falsification of an employment record in connection with the performance of his
duties as an employee or director of the Company Group;

(iii) Employee’s refusal to perform his duties to the Company Group or to obey
the lawful and reasonable directives of the Board and Parent’s Board (so long as
such lawful and reasonable directives are also consistent with Employee’s
duties, title and reporting order provided elsewhere this Agreement);

(iv) Employee’s gross negligence, willful misconduct or willful malfeasance in
connection with Employee’s services to the Company Group;

(v) Employee’s material violation of reasonable business standards, legal
requirements or any written policy of the Company or Parent applicable to
Employee that relate to equal employment opportunity, discrimination, harassment
or retaliation or that customarily are punishable by termination of employment;
or

(vi) Employee’s material breach of this Agreement or any confidentiality or
non-disclosure obligations under any other written agreement between Employee
and any member of the Company Group.

Notwithstanding the foregoing, in the case of any conduct described in clauses
(iii), (v) or (vi) of the immediately preceding sentence, if such conduct is
reasonably susceptible of being cured, then Employee’s termination shall be for
“Cause” only if Employee fails to cure such conduct to the Board’s reasonable
satisfaction within ten (10) days after receiving written notice from Company
describing such conduct in reasonable detail; provided that the conduct in
clause (iii) may only be cured by Employee on two separate occasions, and no
cure shall be applicable to such conduct thereafter.

(b) Termination by the Company Without Cause. The Employment may be terminated
without Cause by the Company upon written notice to Employee, and upon any such
termination and subject to Section 17, Employee shall be entitled to the payment
of Termination Benefits (as defined below). It is expressly agreed and
understood that if this Agreement is terminated by the Company without Cause as
provided in this Section 6(b), it shall not impair or otherwise affect
Employee’s Continuing Obligations (as defined below). Termination of Employment
upon expiration of the Initial Term or any Renewal Term following a decision by
the Company not to extend the Term of Employment pursuant to Section 2 shall
constitute a termination without Cause.

 

3



--------------------------------------------------------------------------------

(c) Termination by Employee for Good Reason. The Employment may be terminated by
Employee for Good Reason (as defined below), and upon any such termination and
subject to Section 17, Employee shall be entitled to the payment of Termination
Benefits, provided that Employee first delivers to the Company prior written
notice, no later than sixty (60) days after the initial occurrence of any such
event, of such intended termination, and provided further that the Company fails
to cure any such events indicated in such notice (to the extent such cure is
reasonably possible) within thirty (30) days from the date of such notice. If
such event has not been cured within such 30-day period, the termination of
Employment by Employee for Good Reason shall be effective as of a date chosen by
Employee within the sixty (60) day period immediately following the expiration
of the 30-day cure period. Only the following, without Employee’s consent, shall
constitute “Good Reason:

(i) a material reduction in the Base Salary (which, for the avoidance of doubt,
shall mean a 5% or greater reduction in the Base Salary); provided that a
reduction in Base Salary that is made in connection with general reduction in
the base salary of all senior executives of the Company shall not be considered
a reduction in Base Salary giving rise to Good Reason;

(ii) any change in Employee’s title or position as Chairman (other than a change
to become the non-employee Chairman with the consent of Employee);

(iii) any change in the reporting structure of Employee’s position such that
Employee is required to report, directly or indirectly, to a person other than
the Board or Parent’s Board;

(iv) any requirement to permanently relocate to the Company’s headquarters; or

(v) any material breach by the Company of this Agreement, including but not
limited to a failure to require any successor of the Company to assume the
obligations of the Company under this Agreement pursuant to Section 15.

(d) Termination by Employee other than for Good Reason. Employee’s employment
under this Agreement may be terminated by Employee other than for Good Reason by
written notice to the Board at least sixty (60) days prior to such termination.
During the notice period, Employee shall diligently perform any assigned duties.
The Company may make such resignation effective at any point during the notice
period. Termination of Employment upon expiration of the Initial Term or any
Renewal Term following a decision by Employee not to extend the Term of
Employment pursuant to Section 2 shall constitute a termination other than for
Good Reason.

(e) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
Employee under this Agreement shall terminate on the date of termination of the
Employment; provided, however, (a) Employee shall be entitled to receive any
earned but unpaid Base Salary through the date of termination, (b) Employee
shall be entitled to receive any Expenses incurred and unpaid through the date
of termination and (c) Employee’s rights under the Benefit Plans shall be
determined under the provisions of such Benefit Plans (the amounts and rights
described in clauses (a) through (c), collectively, the “Accrued Obligations”).
Notwithstanding the foregoing, in the event of a termination of the Employment
without Cause pursuant to Section 6(b) or in the event of a termination of the
Employment with the Company for Good Reason pursuant to Section 6(c), then,
subject to Section 17, the Company shall provide to Employee the following
termination benefits (“Termination Benefits”) in addition to the Accrued
Obligations:

 

4



--------------------------------------------------------------------------------

(i) an amount equal to (A) the Employee’s Base Salary payable in twelve
(12) equal installments during the twelve (12) month period following the date
of termination (the “Termination Benefits Period”) or (B) two (2) times the
Employee’s Base Salary if such termination occurs within twenty-four (24) months
following a “Change in Control” (as defined below), payable in a single lump sum
cash payment following the date of termination, which payments shall be subject
to withholding under applicable law and shall be made in accordance with the
Company’s usual payroll practice as in effect from time to time;

(ii) during the Termination Benefits Period, in periodic installments, in
accordance with the Company’s usual payroll practice as in effect from time to
time, a cash payment equal to the cost the Company would have incurred had
Employee continued group medical, dental, vision and/or prescription drug
benefit coverage for himself and his eligible dependents under the group health
plan(s) sponsored by Company covering Employee and his eligible dependents at
the time of Employee’s termination of employment (the “Health Coverage”) for the
Termination Benefits Period; provided, however, that (A) the cost of such Health
Coverage shall be determined at the same level of benefits as is generally
available to similarly situated employees and is subject to any modifications
made to the same coverage provided to similarly situated employees, including
but not limited to termination of the group health plans sponsored by Company;
(B) the Company shall pay the excess of the COBRA cost of such coverage over the
amount that Employee would have had to pay for such coverage if he had remained
employed during the Termination Benefits Period and paid the active employee
rate for such coverage (the “COBRA Cost”); and (C) the time during which
Employee receives the payments pursuant to this Section 6(e)(iv) shall run
concurrently with any period for which Employee is eligible to elect health
coverage under COBRA.

The Termination Benefits above shall continue so long as Employee remains in
compliance with Employee’s Continuing Obligations under this Agreement. The
Company’s liability for Termination Benefits shall be reduced by the amount of
any severance, if any, actually paid to Employee pursuant to any severance pay
plan of the Company. Notwithstanding the foregoing, nothing in this Section 6(e)
shall be construed to affect Employee’s right to receive COBRA continuation
entirely at Employee’s own cost to the extent that Employee may continue to be
entitled to COBRA continuation after Employee’s right to receive payments under
Section 6(e)(ii) ceases.

The Company and Employee agree that the Termination Benefits paid by the Company
to Employee under this Section 6(e) shall be in full satisfaction, compromise
and release of any claims arising out of any termination of Employee’s
employment without Cause pursuant to Section 6(b), or a termination of
Employee’s employment with the Company for Good Reason pursuant to Section 6(c).
The payment of the Termination Benefits shall be contingent upon Employee’s
timely delivery as provided below of a separation agreement containing a general
release of any and all claims (other than those arising or otherwise provided
for under this Agreement) in a customary form reasonably satisfactory to the
Company (and without any additional obligations upon Employee beyond those
provided for in, or otherwise inconsistent with, this Agreement) (the
“Release”), it being understood that no Termination Benefits shall be provided
unless and until Employee timely executes and delivers, and does not rescind,
the Release, except that the Release shall not require a waiver of any of the
Accrued Obligations. The Release must be executed, and all revocation periods
must have expired, within sixty (60) days after the date of termination of
Employment, failing which such payment or benefit shall be forfeited. The
Company may elect to commence payment of Termination Benefits at any time during
such sixty (60)-day period; provided, however, that if such sixty (60)-day
period begins in one taxable year and ends in

 

5



--------------------------------------------------------------------------------

the following taxable year, then the Company shall commence payment of
Termination Benefits in the second taxable year. If such payment or benefit is
exempt from Section 409A of the Code, the Company may elect to make or commence
payment of Termination Benefits at any time during such sixty (60)-day period.

For purposes of this Agreement, “Change in Control” shall mean any of the
following:

(i) an acquisition (other than directly from Parent) of any securities issued by
Parent which generally entitle the holder thereof to vote for the election of
directors of Parent (“Voting Securities”) by any “person,” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Person”), immediately after which such Person has “beneficial ownership,”
within the meaning under Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended (“Beneficial Ownership”) of more than thirty-three
percent (33%) of (i) the then-outstanding Shares or (ii) the combined voting
power of Parent’s then-outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred pursuant to this paragraph
(i), the acquisition of Shares or Voting Securities in a Non-Control Acquisition
(as hereinafter defined) shall not constitute a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) Parent or (B) any
corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by
Parent (for purposes of this definition, a “Related Entity”), (ii) Parent or any
Related Entity, or (iii) any Person in connection with a Non-Control Transaction
(as hereinafter defined);

(ii) the individuals who, as of the Effective Date, are members of the Board of
Directors of Parent (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the members of the Board of Directors of Parent or,
following a Merger (as hereinafter defined), the board of directors of (i) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Holding Corporation”) or (ii) if
there is one or more than one Holding Corporation, the ultimate Holding
Corporation; provided, however, that, if the election, or nomination for
election by Parent’s common shareholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered a member of the Incumbent Board; and
provided, further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
an actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of Parent (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

 

6



--------------------------------------------------------------------------------

(iii) the consummation of:

(1) a merger, consolidation or reorganization (x) with or into Parent or (y) in
which securities of Parent are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:

(A) the shareholders of Parent immediately before such Merger own directly or
indirectly immediately following such Merger at least a majority of the combined
voting power of the outstanding voting securities of (1) the Surviving
Corporation, if there is no Holding Corporation or (2) if there is one or more
than one Holding Corporation, the ultimate Holding Corporation;

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Holding Corporation, or (2) if there is one or more
than one Holding Corporation, the ultimate Holding Corporation; and

(C) no Person other than (1) Parent or another corporation that is a party to
the agreement of Merger, (2) any Related Entity, or (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by Parent or any Related Entity, or (4) any Person who,
immediately prior to the Merger had Beneficial Ownership of thirty-three
percent (33%) or more of the then outstanding Shares or Voting Securities, has
Beneficial Ownership, directly or indirectly, of thirty-three percent (33%) or
more of the combined voting power of the outstanding voting securities or common
stock of (x) the Surviving Corporation, if there is no Holding Corporation, or
(y) if there is one or more than one Holding Corporation, the ultimate Holding
Corporation;

(2) a complete liquidation or dissolution of Parent; or

(3) the sale or other disposition of all or substantially all of the assets of
Parent and its subsidiaries (as defined in Section 424(f) (or a successor
provision to such section) of the Code, and regulations and rulings thereunder,
with Parent being treated as the employer corporation for purposes of such
definition) taken as a whole to any Person (other than (x) a transfer to a
Related Entity or (y) the distribution to Parent’s shareholders of the stock of
a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by
Parent which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of Shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by Parent and, after such share acquisition by Parent, the
Subject Person becomes the Beneficial Owner of any additional Shares or Voting
Securities and such Beneficial Ownership increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

 

7



--------------------------------------------------------------------------------

(f) Disability. If Employee shall be disabled so as to be unable to perform the
essential functions of Employee’s then-existing position or positions under this
Agreement with or without reasonable accommodation (“Disability”), the Board may
terminate the Employment. In the event of such termination on account of
Employee’s Disability, the Company Group shall have no further obligations to
Employee except the Company shall pay to Employee the Accrued Obligations. If
any question shall arise as to whether during any period Employee is disabled so
as to be unable to perform the essential functions of Employee’s then-existing
position or positions with or without reasonable accommodation, Employee may,
and at the request of the Company shall, submit to the Company a certification
in reasonable detail by a physician mutually acceptable to the Company and
Employee or Employee’s guardian as to whether Employee is so disabled or how
long such disability is expected to continue, and such certification shall for
the purposes of this Agreement be conclusive of the issue. Employee shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and Employee shall fail to submit
such certification, the Company’s determination of such issue shall be binding
on Employee. Nothing in this Section 6(f) shall be construed to waive Employee’s
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.

(g) Death. Employee’s Employment and all obligations of the Company and Employee
hereunder shall terminate in the event of the death of Employee; provided that
the Company shall pay to Employee’s estate the Accrued Obligations as soon as
practicable following Employee’s death.

(h) Continuing Obligations. Notwithstanding termination of this Agreement as
provided in this Section 6 (other than Section 6(g)) or any other termination of
Employee’s Employment with the Company, Employee’s obligations under Sections 7
and 8 hereof (the “Continuing Obligations”) shall survive any termination of
Employee’s Employment with the Company at any time and for any reason.

7. Restrictive Covenants. In consideration of Employee’s employment hereunder,
Employee agrees to the following restrictions.

(a) Acknowledgments.

(i) Access to Confidential Information and Relationships. Employee acknowledges
and agrees that as a result of Employee’s employment with the Company,
Employee’s knowledge of and access to confidential and proprietary information,
and Employee’s relationships with the Company Group’s customers and employees,
Employee would have an unfair competitive advantage if Employee were to engage
in activities in violation of the Restrictive Covenants. Employee also
acknowledges and agrees that these Restrictive Covenants are necessary to
protect the trade secrets of Company.

(ii) No Undue Hardship. Employee acknowledges and agrees that, in the event that
his employment with the Company terminates, Employee possesses marketable skills
and abilities that will enable Employee to find suitable employment without
violating the Restrictive Covenants.

(iii) Voluntary Execution. Employee acknowledges and affirms that he is entering
into the Agreement voluntarily and that he has read the Agreement carefully and
had a full and reasonable opportunity to consider the Restrictive Covenants
(including an opportunity to consult with legal counsel).

 

8



--------------------------------------------------------------------------------

(b) Definitions. The following capitalized terms used in this Section 7 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

(i) “Competitive Services” means the business of designing, building, managing,
selling or representing (i) wired and wireless networks, (ii) radio frequency
wireless networks including macro, metro, DAS and small cell solutions,
(iii) indoor network solutions for commercial buildings, data centers, central
offices and cable television head ends, (iv) outdoor network solutions for
telecom service providers and cable TV networks, including FTTX solutions,
(v) appliances at homes that deliver internet or paid TV, (vi) software and
appliances in cable and telecom networks to create and manage signals for
internet and video, and (vii) appliances in enterprises that deliver wired and
wireless connectivity to end users, as well as the business of providing any
other activities, products, or services of the type conducted, authorized,
offered, or provided by the Company Group as of Employee’s Termination Date, or
during the one (1) year immediately prior to Employee’s Termination Date.

(ii) “Confidential Information” means any and all data and information relating
to the Company Group, their activities, business, or clients that (i) is
disclosed to Employee or of which Employee becomes aware as a consequence of his
employment with the Company; (ii) has value to the Company Group; and (iii) is
not generally known outside of the Company Group. “Confidential Information”
shall include, but is not limited to the following types of information
regarding, related to, or concerning the Company Group: trade secrets (as
defined by N.C. Gen. Stat. § 66-152(3)); financial plans and data; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information.
“Confidential Information” also includes combinations of information or
materials which individually may be generally known outside of the Company
Group, but for which the nature, method, or procedure for combining such
information or materials is not generally known outside of the Company Group. In
addition to data and information relating to the Company Group, “Confidential
Information” also includes any and all data and information relating to or
concerning a third party that otherwise meets the definition set forth above,
that was provided or made available to the Company Group by such third party,
and that the Company Group has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company Group.

(iii) “Material Contact” means (i) having dealings with a customer or potential
customer on behalf of the Company Group; (ii) coordinating or supervising
dealings with a customer or potential customer on behalf of the Company Group;
(iii) obtaining Confidential Information about a customer or potential customer
in the ordinary course of business as a result of Employee’s employment with the
Company; or (iv) receiving compensation, commissions, or earnings within the one
(1) year prior to the Termination Date that resulted from the sale or provision
of products or services of the Company Group to a customer.

 

9



--------------------------------------------------------------------------------

(iv) “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

(v) “Protected Customer” means any Person to whom the Company Group has sold its
products or services or actively solicited to sell its products or services, and
with whom Employee has had Material Contact on behalf of the Company Group
during his employment with the Company.

(vi) “Restrictive Covenants” means the restrictive covenants contained in
Section 7 of this Agreement.

(vii) “Restricted Period” means any time during Employee’s employment with the
Company, as well as one (1) year from Employee’s Termination Date.

(viii) “Termination” means the termination of Employee’s employment with the
Company, for any reason, whether with or without Cause, upon the initiative of
either party.

(ix) “Termination Date” means the date of Employee’s Termination.

(x) “Work Product” means all ideas, formulas, recipes, discoveries, trade
secrets, inventions, innovations, improvements, developments, methods of doing
business, processes, programs, designs, analyses, drawings, reports, blueprints,
data, software, source code, object code, firmware, logos and all similar or
related information (whether or not patentable and whether or not reduced to
practice) which relate to the Company Group’s business that are conceived,
developed, acquired, contributed to, made or reduced to practice by Employee
during the course of his employment with the Company (either solely or jointly
with others).

(c) Restriction on Disclosure and Use of Confidential Information. Employee
agrees that Employee shall not, directly or indirectly, use any Confidential
Information on Employee’s own behalf or on behalf of any Person other than
Company Group, or reveal, divulge, or disclose any Confidential Information to
any Person not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Employee further agrees that he shall fully cooperate with the
Company in maintaining the Confidential Information to the extent permitted by
law. The parties acknowledge and agree that this Agreement is not intended to,
and does not, alter either the Company’s rights or Employee’s obligations under
any state or federal statutory or common law regarding trade secrets and unfair
trade practices. Anything herein to the contrary notwithstanding, Employee shall
not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law,
Employee shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Employee; (ii) reporting possible violations of federal,
state, or local law or regulation to any

 

10



--------------------------------------------------------------------------------

governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation, and Employee shall not need the prior authorization of the Company
to make any such reports or disclosures and shall not be required to notify the
Company that Employee has made such reports or disclosures; (iii) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
in either event solely for the purpose of reporting or investigating a suspected
violation of law; or (iv) disclosing a trade secret (as defined by 18 U.S.C. §
1839) in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

(d) Work Product. Employee acknowledges that all Work Product belongs to the
Company Group. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” under the copyright laws of the
United States, and ownership of all rights therein shall vest in the Company
Group. To the extent that any Work Product is not deemed to be a “work made for
hire,” Employee hereby assigns and agrees to assign to the Company Group all
right, title and interest, including without limitation, the intellectual
property rights that Employee may have in and to such Work Product. Employee
shall during the Restricted Period and thereafter promptly perform all actions
reasonably requested by the Company (whether during or after the term of this
Agreement) to establish and confirm ownership of such Work Product (including,
without limitation, assignments, consents, powers of attorney and other
instruments) in the Company Group.

(e) Non-Compete. Employee agrees that, during the Restricted Period, he shall
not, without the prior written consent of the Company, directly or indirectly,
on his own behalf or as a Principal or Representative of any Person, engage in
any Competitive Services anywhere in the United States or in any foreign country
in which any member of the Company Group has conducted business, is conducting
business or is presently contemplating conducting business.

(f) Non-Solicitation of Protected Customers. Employee agrees that, during the
Restricted Period, he shall not, without the prior written consent of the
Company, directly or indirectly, on his own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.

(g) Non-Recruitment of Employees and Independent Contractors. Employee agrees
that during the Restricted Period, he shall not, directly or indirectly, whether
on his own behalf or as a Principal or Representative of any Person, recruit,
solicit, induce or hire or attempt to recruit, solicit, induce or hire any
employee or independent contractor of the Company Group to terminate his
employment or other relationship with the Company Group or to enter into
employment or any other kind of business relationship with the Employee or any
other Person.

(h) Exceptions. Notwithstanding anything contained in Section 7(e) or (f) to the
contrary, Employee may make investments in communications service providers that
utilize commercially available products which are manufactured by third parties.

 

11



--------------------------------------------------------------------------------

(i) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event Employee breaches, or threatens to breach, any
of the Restrictive Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Employee from violating or threatening to violate
the Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company Group and that money damages would not provide an adequate remedy
to the Company. Employee understands and agrees that if he violates any of the
obligations set forth in the Restrictive Covenants, the period of restriction
applicable to each obligation violated shall cease to run during the pendency of
any litigation over such violation, provided that such litigation was initiated
during the period of restriction. Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity. Employee understands and agrees that, if the Parties become
involved in legal action regarding the enforcement of the Restrictive Covenants
and if the Company prevails in such legal action, the Company will be entitled,
in addition to any other remedy, to recover from Employee its reasonable costs
and attorneys’ fees incurred in enforcing such covenants. The Company’s ability
to enforce its rights under the Restrictive Covenants or applicable law against
Employee shall not be impaired in any way by the existence of a claim or cause
of action on the part of Employee based on, or arising out of, this Agreement or
any other event or transaction.

(ii) Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable

8. Cooperation. During and after Employee’s Employment, Employee shall cooperate
fully with the Company in the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company that relate to events or occurrences that transpired while Employee
was employed by the Company. Employee’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Employment,
Employee also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Employee was employed by the Company. Subject to Section 17(d),
the Company shall reimburse Employee for any reasonable fees and reasonable
out-of-pocket expenses incurred in connection with Employee’s performance of
obligations pursuant to this Section 8 and such cooperation shall be at
reasonable times and upon reasonable advance notice.

 

12



--------------------------------------------------------------------------------

Employee agrees, while he is employed by the Company, to offer or otherwise make
known or available to it, as directed by the Board of the Company and without
additional compensation or consideration, any business prospects, contracts or
other business opportunities that Employee may discover, find, develop or
otherwise have available to Employee in the Company’s general industry and
further agrees that any such prospects, contacts or other business opportunities
shall be the property of the Company Group.

9. Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed under the laws of the State of North Carolina, without consideration
of its choice of law provisions, and shall not be amended, modified or
discharged in whole or in part except by an agreement in writing signed by both
of the parties hereto. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT. Each of the parties hereto expressly submits and consents in
advance to the sole and exclusive jurisdiction of the state and federal courts
located in the State of North Carolina for the purposes of any and all suits,
actions or other proceedings or other disputes arising out of, based on or
relating to this Agreement. Each of the parties hereto hereby waives, and agrees
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court, in each case, unless another
jurisdiction is required to enforce the rights of Parent and/or the Company
under this Agreement. The parties hereto hereby consent to service of process by
mail and any other manner permitted by law or this Agreement. The parties
acknowledge that all directions issued by the forum court, including all
injunctions and other decrees, may be filed, and will be binding and
enforceable, in all jurisdictions. Except as otherwise provided in Section 7, if
any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees, court costs and reasonable expenses incurred in that
action or proceeding, in addition to any other relief to which such party or
parties may be entitled.

10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed by certified or registered mail (return receipt requested)
as follows:

 

To the Company:

   CommScope, Inc.    1100 CommScope Place, SE    Hickory, NC 28602   
Attention: General Counsel

With copy to:

   Alston & Bird LLP    One Atlantic Center    1201 West Peachtree Street   
Suite 4900    Atlanta, GA 30309-3424    Attention: Mike Stevens, Esq.

To Employee:

   Claudius E. Watts IV    947 White Point Court    Charleston, SC 29412

 

13



--------------------------------------------------------------------------------

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

11. Indemnification. During the Employment, Employee shall be entitled to such
rights regarding indemnification and advancement of expenses as are provided in
the Indemnification Agreement, dated as of October 24, 2013, by and between
Employee and the Company, and as provided under the Company’s Certificate of
Incorporation or By-laws, as they made be amended from time to time.

12. Scope of Agreement. The parties acknowledge that the provisions of Section 7
have been specifically negotiated by sophisticated parties and agree that all
such provisions are reasonable under the circumstances of the transactions
contemplated hereby and are given as an integral and essential part of the
Employment contemplated hereby. Employee has independently consulted with
counsel and has been advised in all respects concerning the reasonableness and
propriety of the covenants contained herein, with specific regard to the
business to be conducted by the Company Group, and represents that the Agreement
is intended to be, and shall be, fully enforceable and effective in accordance
with its terms.

13. Severability. The existence of any claim or cause of action which Employee
may have against the Company or Parent shall not constitute a defense or bar to
the enforcement of any of the provisions of this Agreement. The invalidity,
illegality or unenforceability of any provision of this Agreement shall in no
way affect the validity, legality or enforceability of any other provision.

14. Counterparts Facsimile Signatures. This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
Agreement. Each party may rely upon the execution of this Agreement by the other
party via the facsimile signature as if such facsimile signature were an
original signature.

15. Miscellaneous. This Agreement shall not be amended, modified or discharged
in whole or in part except by an agreement in writing signed by both of the
parties hereto. The failure of either of the parties to require the performance
of a term or obligation or to exercise any right under this Agreement or the
waiver of any breach hereunder shall not prevent subsequent enforcement of such
term or obligation or exercise of such right or the enforcement at any time of
any other right hereunder or be deemed a waiver of any subsequent breach of the
provision so breached, or of any other breach hereunder. This Agreement shall
inure to the benefit of and be binding upon and assignable to, successors of the
Company by way of merger, consolidation or sale and may not be assigned by
Employee. This Agreement supersedes and terminates all prior understandings and
agreements between the parties (or their predecessors) relating to the subject
matter hereof; provided, however, this agreement shall not alter or limit the
obligations of Employee pursuant to any other confidentiality, noncompetition,
nonsolicitation or similar agreement applicable to Employee.

16. Certain Definitions. For purposes of this Agreement, the term “subsidiary”
of a Person means any corporation more than 50% of whose outstanding voting
securities, or any partnership, joint venture or other entity more than 50% of
whose total equity interests, is directly or indirectly owned by such Person.

17. Internal Revenue Code Section 409A.

(a) It is the intent of the parties that this Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable Internal Revenue Service guidance and

 

14



--------------------------------------------------------------------------------

Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Neither the Company Group, nor their directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Employee as a result of the
application of Section 409A of the Code.

(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that the severance payments under Section 6(e), (f) or (g) and any other amount
or benefit under this Agreement, constitutes non-exempt “deferred compensation”
for purposes of Section 409A of the Code (“Non-Exempt Deferred Compensation”)
and that would otherwise be payable or distributable hereunder by reason of
Employee’s termination of Employment, such amounts will not be payable or
distributable to Employee unless the circumstances giving rise to such
termination of Employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
This provision does not prohibit the vesting of any amount upon Employee’s
termination of Employment or the determination of the amounts owed to him due to
such termination. If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Section 409A-compliant
“separation from service.”

(c) Whenever in this Agreement the provision of payment or benefit is
conditioned on Employee’s execution and non-revocation of the Release, provided
that the Release has been timely delivered to Employee not later than ten
(10) days after the date of termination of Employment, such Release must be
executed, and all applicable revocation periods shall have expired, within sixty
(60) days after the date of termination of Employee’s Employment, failing which
such payment or benefit shall be forfeited. If such payment or benefit
constitutes Non-Exempt Deferred Compensation, and if such 60-day period begins
in one calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second such calendar year, even if the
Release becomes irrevocable in the first such calendar year. In other words,
Employee is not permitted to influence the calendar year of payment based on the
timing of the signing of the Release by Employee.

(d) If Employee is entitled to be paid or reimbursed for any taxable expenses
under this Agreement, and such payments or reimbursements are includible in
Employee’s federal gross taxable income, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. No right of Employee to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.

(e) Each payment of termination benefits under Section 6 of this Agreement,
including, without limitation, each payment of COBRA Cost under
Section 6(e)(iii), shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

(f) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under this Agreement by reason of Employee’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes): (i) the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six-month period immediately following
Employee’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following Employee’s separation
from service (or, if

 

15



--------------------------------------------------------------------------------

Employee dies during such period, within 30 days after his death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.

18. Limitation of Benefits.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by the Company,
Parent or any of their direct and/or indirect subsidiaries to or for the benefit
of Employee (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 18) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, prior to the making of any Payments to Employee, a calculation
shall be made comparing (i) the net after-tax benefit to Employee of the
Payments after payment by Employee of the Excise Tax, to (ii) the net after-tax
benefit to Employee if the Payments had been limited to the extent necessary to
avoid being subject to the Excise Tax. If the amount calculated under (i) above
is less than the amount calculated under (ii) above, then the Payments shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”). The reduction of the Payments due hereunder, if applicable,
shall be made by first reducing cash Payments and then, to the extent necessary,
reducing those Payments having the next highest ratio of Parachute Value to
actual present value of such Payments as of the date of the change of control,
as determined by the Determination Firm (as defined in Section 18(b) below). For
purposes of this Section 18, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. For purposes of this Section 18, the
“Parachute Value” of a Payment means the present value as of the date of the
change of control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(b) All determinations required to be made under this Section 18, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be used in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and Employee. All fees and
expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 18 (“Underpayment”), consistent with the calculations
required to be made hereunder. The Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Employee, but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.

19. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company and for which Employee may
qualify, except as specifically provided herein. Amounts that are vested
benefits or which Employee is otherwise entitled to receive under any plan,
policy, practice or program of the Company at or subsequent to the date of
termination of Employment shall be payable in

 

16



--------------------------------------------------------------------------------

accordance with such plan, policy, practice or program except as explicitly
modified by this Agreement. For the avoidance of doubt, no provision of this
Agreement is meant to modify or limit Employee’s right to receive his vested
supplemental executive retirement plan benefits, if any, and to exercise his
vested options, if any, in accordance with the terms of the applicable plan
documents, related agreements and operative prior elections.

20. Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Employee or others. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Employee under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not Employee obtains other employment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.

 

COMPANY COMMSCOPE, INC. By:  

/s/ Frank B. Wyatt, II

  Name: Frank B. Wyatt, II   Title:   Senior Vice President EMPLOYEE

/s/ Claudius E. Watts IV

Claudius E. Watts IV

 

18